 In the MatterOfWESTERN TABLET AND STATIONERYCOMPANYandINTERNATIONAL BROTHERHOOD OF BOOKBINDERS, LOCAL 179, AFL.In the Matter Of WESTERN TABLET AND STATIONERY COMPANYandINTERNATIONAL PRINTING PRESSMEN( AND ASSISTANTS UNION OFNORTH,AMERICA, LOCAL No. 15, AFL.In the Matter Of WESTERN TABLET AND STATIONERY COMPANYandST. JOSEPH TYPOGRAPIIICAL UNION, LOCAL No. 40.Cases Nos. R-2458 to R-2460 inclusive.Decided May 6,1941Jurisdiction:stationery equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit ; elections necessary.Units Appropriate for Collective Bargaining:separate craft units comprising(1) employees in the composing room, including direct foremen but exclud-ing all executives above that rank; (2) binding, production, maintenance;warehousing, checking, and timekeeping employees with the exception ofexecutives above the rank of a direct foreman, salesmen, and general officeemployees, but including those employees employed in the factory itself ; and(3) employees working on printing, embossing, envelope printing, and multi-lithpresses, including direct foremen but excluding all executives abovethat rank.Direct foremen although having authority to recommend-the hiring anddischarging of employees included in units at the request of the unionsand over the Company's objection where it is customary for the unionsto include such foremen for the reason that they are skilled workers andmust be able to operate machines in order to givedirections and orderson the technical parts of the work.Clerical employees employed in the factoryincluded in one ofthe unitsover Company's objection where a substantial number of these employeeshave indicated their desire to be represented by the union which desirestheir inclusion.Grover cfeWatkins,byMr. 0. W. Watkins,Sr., andMr. 0. W.Watkins, Jr.,of St. Joseph, Mo., for.the Company.Mr. D. T. Welch,of Kansas- City, Mo., andMr. Warren S. Welsh,of St. Joseph, Mo., for the Bookbinders Union.Mr. Warren S. Welsh,of St. Joseph, Mo., andMr. R. T. Brooke,of Kansas City, Mo., for the Pressmen Union.Mr. Warren S. Welsh,of St. Joseph, Mo., andMr. John EdwardHicks,of Kansas City, Mo., for the Typographical Union.Mr. Frederick B. Parks, 2nd,of counsel to the Board.31 N. L. R. B., No. 100.-597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn March 10, 1941, International Brotherhood of Bookbinders,Local 179, A. F. L., herein called the Bookbinders Union, Interna-tional Printing Pressmen and Assistants Union of North America,Local No. 15, A. F. L., herein called the Pressmen Union, and St.Joseph Typographical Union, Local No. 40, herein called the Typo-graphical Union, filed with the Regional Director for the SeventeenthRegion (Kansas City, Missouri) separate petitions, each alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Western Tablet and' Stationery Company, St.,Joseph,Missouri, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and'authorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice; and pursuant to Article III,Section 10 (c) (2) of said Rules and Regulations, ordered that thethree cases be consolidated for the purposes of the hearing. ,On March 29, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon-the Company, the BpokbindersUnion, the Pressmen Union, and the Typographical Union.Pursu-ant to notice a hearing was held on April 7 and 8, 1941, at St. Joseph,Missouri, before Paul F. Nachtman, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, the BookbindersUnion, the Pressmen Union, and the Typographical Union were repre-sented by counsel or, official representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and, on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examiner,and finds that no prejudicial errors were committed.The rulings arehereby affirmed.On April 26, 1941, the Company filed a brief whichthe Board'has considered.Upon the entire record in the case, the Board makes the following: WESTERN TABLET & STATIONERY COMPANYX599FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestern Tablet and Stationery Company, a Missouri corporationwith its office and plant at St. Joseph, Missouri, is engaged in the man-ufacture, sale, and distribution of paper tablets, stationery, envelopes,light paper boxes, and other similar products.Approximately 90 percent of the materials used in its business are shipped to it from placesoutside the State of Missouri.Approximately, 80 per cent of the fin-ished products manufactured at its plant are shipped to places outsidethe State of Missouri.During the year 1940, the Company's grosssales amounted to $3,500,000-$4,000,000.The Company employs ap-proximately 700 employees.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Bookbinders, Local 179, affiliated withthe American Federation of Labor, is a labor organization admittingemployees of the Company to membership.International Printing Pressmen and Assistants Union of NorthAmerica, Local No. 15, affiliated with the American Federation of La-bor, is a labor organization admitting employees of the Company tomembership.St. Joseph Typographical Union, Local No. 40, affiliated with Inter-national Typographical Union of North America, is a labor organiza-tion admitting employees of the Company to membership.III.THE QUESTION CONCERNING REPRESENTATIONAt conferences between the unions and the Company on February27, 28, and March 6, 1941, the union's requested the Company, to,recognize them as representatives of the Company's employees forpurposes of collective bargaining in the three respective units claimedto be appropriate.The Company, questioning the appropriateness ofthe three units, refused to grant such recognition until the unions hadbeen certified by the Board as representatives for those employees.Statements of the Trial Examiner, introduced in evidence at thehearing, show that the unions represent a substantial' number ofemployees in their respective units found below to be appropriate.'The Pressmen Union filed 32 authorization cards, dated between February and March1941, with the Trial Examiner who found thesignaturesof 29 to be genuine and to be thenames of persons on the Company's pay roll of March 29, 1941. There are about 33 or 35employees in the unit found below to be appropriate.The Typographical Unionfiled 5authorization cards, dated between February andMarch 1941, with the TrialExaminer,who found the signaturesof all5 to be genuine and ,s00DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to' labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSThe Pressmen Union contends that all employees of the Companyworking on printing, embossing, envelope printing, and multilithpresses, excluding all executives above the rank of a direct foreman,constitute a unit appropriate for the purposes of collective bargaining.The Typographical Union claims that a second draft unit is appro-priate, embracing all employees working in, the composing room withthe exception of executives above the rank of a direct foreman. Sucha unit would include employees who, set type by hand and those whoOperate line-casting and type-setting machines, as well as proof-readers, make-up men, and'lock-up men.The Bookbinders Union claims that a third unit is also appropriate,consisting of all binding, production, maintenance, warehousing,checking, and timekeeping employees of the Company with .theexception of executives above the rank of a direct foreman, salesmen,general office employees, and those employees under the jurisdictionof the Pressmen and Typographical Unions.The Company contends that all the employees with the exception ofexecutives, foremen, salesmen, and office and clerical employees con-stitute a single plant-wide unit appropriate for the purposes of collec-tive bargaining.`The Company's plant occupies three buildings, connected bybridges, runways, and conveyors.The manufacturing process isdivided into the following principal departments: (1) Tablet, (2)Loose Leaf, (3) Loose Leaf Bindery, (4) Envelope, (5)Box Sta-tionery, (6) Plating, where linen or fancy finish to paper is applied,(7) Printing, (8) Box, (9) Bordering, (10) Mechanical, (11) Clerical.to be the names of persons on the Company's pay roll of March 29,1941.There are 5employees in the unit found below to be appropriate.The Bookbinders Union filed'523 authorization cards,dated betNreen February and March1941, with the Trial Examiner,who found the signatures of 512 to be genuine and to bethe names of persons on the Company's pay roll of March 29, 1941.There are approxi-mately 600 employees in the unit found below to be appropriate. ' WESTERN TABLET & STATIONERY COMPANY601The Company contends that all departments are so closely integrated,synchronized, and interdependent that a single plant-wide unit isappropriate for collective bargaining purposes.'However, it appears that the employees of the composing room,pressroom, and bindery are highly skilled workers in their particularcrafts and cannot work interchangeably in other departments.Evi-dence was introduced at the hearing indicating that the industry isalmost universally organized on craft lines.The Unions are in agreement that there should be three units inthe plant and there is no dispute among them as to the representationof employees.Although some of the employees claimed by the Book-binders Union are eligible for membership in other, craft unions,the Bookbinders Union seeks to represent them for the reason thatthe -unions to whom such employees might belong have not claimedjurisdiction and have made no attempt to organize them. Further-more, the Bookbinders Union' has authority to admit such employeesto membership under these circumstances.Under the circumstances,we conclude the craft units are appropriate'The three Unions claim that direct foremen should be included inthe appropriate units and that all executives above that rank shouldbe excluded.The Company contends that the direct foremen, as wellas their superior executives, should be excluded, for the reasons thatthey have the authority to recommend the hiring and discharging ofemployees and that they are representatives of the Company.How-ever, it appears that it is customary for the unions to include suchforemen for the reason that they skilled workers and must be ableto operate machines in order to give directions and orders on thetechnical part of the work.We shall include them in the units.'The Bookbinders Union would also include those clerical workerswho are employed in the factory itself in keeping stock records andpay-roll charts., The Company seeks to exclude them, asserting thattheir work is more closely akin to,that of the general office employeesand that they are' carried on the factory pay roll merely for the pay-master's convenience.A substantial number of these clerical em-ployees have indicated their desire to be represented by the Book-2 SeeMatterofGatesRubberCo.andDenver Printing Pressmen and Assistants Union,No.40 andDenverTypographicalUnion, No.4.9,8 N. L. R. B. 303 ;Matter of LightnerPublishingCorporation of IllinoisandChicagoPrintingPressmen'sUnion, No. 3, ChicagoTypographicalUnion No. 16,12 N. L. R. B. 1255;Matterof AronssonPrinting Co.andDetroit PrintingPressmen's and Assistants'UnionNo. 2andDetroitBinderyWorkersUnion No20 andDetroitTypographicalUnion No.18, 13 N. L R. B. 799;Matter of CitizenNewsCo. andLos Angeles Typographical Union, 8N. L. R. B 997,Matter of W. H. KistlerStationeryCoandDenverPrinting Pressmen and AssistantsUnion No.40, 18 N. L. R. B.948,Matter of AdamsBros.ManifoldPrinting Co.andTopekaTypographical Union No.121,17 N. L. R. B. 974;Matter of I. C. Morgan,et alandInternational Brotherhood ofTeamsters,Chauffeurs,Stablemen and Helpers,Local No.694,8 N. L. R. B 1139.8 SeeMatter of Willys Overland Motors, Inc.andInternational Union, United Automo-bileWorkers of America,Local No. 12,9N. L. R.B 924;MatterofW. H. Kistler Sta-tioneryCo.andDenver Printing Pressmen and Assistants Union No.40,18 N.L. R. B. 948. 602,DECISIONS OF NATIONAL LABOR RELATIONS BOARDbindersUnion, and as indicated above, that union desires theirinclusion.We shall include them in the Unit .4We find that all employees of the Company working on printing,embossing, envelope printing, and multilith presses, including di-rect foremen but excluding all executives above that rank, constitutea unit appropriate for the purposes of collective bargaining.We find that all employees of the Company working in the com-posing room, including direct foremen but excluding all executivesabove that rank, constitute a unit appropriate for the' purposes ofcollective bargaining.We find that all binding, production, maintenance, warehousing,checking, and timekeeping employees of the Company, 'with the ex-ception of executives above the rank of a direct foreman, salesmen, andgeneral office employees, but including those clerical employees em-ployed in the' factory itself, constitute a unit appropriate for thepurposes of collective bargaining.'We further find that these units will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESThe unions seek to be certified on the basis of the recordsWe areof the opinion, however, that the questions. concerning representation,can best be resolved by means of elections by secret ballot.The unions and the Company stipulated at the hearing that if elec-tions should be ordered, the pay roll of March 29, 1941, introduced inevidence, should be used to determine eligibility of employees to vote.We find no reason to depart from the agreement of the parties and.shall direct that those employees in the appropriate units whose namesappear on the Company's pay roll of March 29, 1941, subject to suchlimitations and additions as are set forth in the Direction shall beeligible to vote in the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning'the repre-sentation of employees of Western Tablet and Stationery Company, St.Joseph, Missouri, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.SeeMatter of Aluminum Co. of AmericaandInternational Union, Aluminum Workersof America,8 N. L. R. B. 164;Matter of Willy8 Overland Motors Inc.andInternationalUnion, United Automobile Workers of America,Local No.12, 9 N. L. R. B. 924.11See footnote1, supra. WESTERN TABLET & STATIONERY COMPANY6032.The employees of the Company working on printing, emboss-ing, envelope printing, and multilith presses, including direct fore-men but excluding all executives above that rank, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 '(b) of the National Labor Relations Act. -,3.The employees of the Company, working in the composing room,including direct foremen but excluding all executives above that rank,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.4.All binding, production, maintenance, warehousing, checking, andtimekeeping employees of the Company, including clerical employeesworking in the factory and direct foremen but excluding executivesabove the rank of a direct foreman, salesmen, and general office em-ployees, constitute a unit appropriate for the purposes of .collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Western Tablet and Stationery Company, St. Joseph, Missouri,elections by secret ballot shall be conducted as soon as possible but notlater than thirty -(30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations among employees in each of the following described groupswho were employed by the Company during the pay-roll period end-ing March 29, 1941, including direct foremen and employees who didnot work during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United Statesor who were temporarily laid off, but excluding all executives abovethe rank of direct foremen and any employees who have since quitor been discharged for cause :(1)Among all employees of the Company working on printing,embossing, envelope printing, and multilith presses to determinewhether or not they desire to be represented by International Print-ing Pressmen and Assistants Union of North America, Local No. 15, 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated with the American Federation of Labor, for the purposes, ofcollective bargaining;(2)Among all employees of the Company working in the composingroom to determine whether or not they desire to be represented bySt. Joseph Typographical Union, Local No. 40, affiliated with Inter-national Typographical Union of North America, for the purposesof collective bargaining;(3)Among all binding, production, maintenance, warehousing,checking, and timekeeping employees of the Company, including cler-ical employees working in the factory, but excluding salesmen andgeneral office employees, to determine whether or not they desire to berepresented by International Brotherhood of Bookbinders, Local No.179, affiliated with the American Federation of Labor, for the purposeof collective bargaining.,